UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4659



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT S. HOSTETLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CR-97-203-A)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert S. Hostetler, Appellant Pro Se.       Gary Edward Jackson,
SECURITIES & EXCHANGE COMMISSION, Washington, D.C.; Rosanne Cannon
Haney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

magistrate judge's order finding him guilty of speeding. We have

reviewed the record and the district court's order and find no re-

versible error. Accordingly, we affirm on the reasoning of the dis-

trict court and the magistrate judge. United States v, Hostetler,
No. CR-97-203-A (E.D. Va., May 30, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2